-
Allowability Notice
	The communications received 11/03/2021 have been filed and considered by the Examiner. Claims 1-12 and 15-45 are pending. 
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

EXAMINER'S AMENDMENT
The application has been amended as follows: 
Claims 2-4 and 19-45 are cancelled as pertaining to a non-elected invention withdrawn without traverse in the reply filed on 03/29/2021. 

Allowable Subject Matter
Claims  1, 5-12, and 15-18 are allowed.
The following is an examiner’s statement of reasons for allowance in view of newly found prior art Qin et al (US 2009/0099541) hereinafter QIN: 
Although the R18 value exists in the prior art, the prior art as suggested by the Applicant in the remarks filed 11/03/2021 actively teach against the water retention value. This leaves the question as to whether a method according to the specification could be found among the prior art. 

In sequential order, contacting a kraft bleached pulp with an alkaline hydroxide solution, a first portion of water, a crosslinker solution, emulsion, or suspension, and a second portion of water [pg. 12 l. 29-33 – pg. 13 l. 1-5].
	The crosslinking step occurs at a temperature range of 30 to 90 degrees Celsius and a pH with a range from 9-14[ pg. 13 l. 16-17] and is done while the consistency of the pulp is at least 30% for at least 50% of the time [pg. 10 l. 27-29 and pg. 11 l. 4-7], the crosslinker is a glycidyl [pg. 12 l. 9-14].
	
QIN taught a kraft bleached pulp (a northern kraft spruce pulp) which was mixed with sodium hydroxide and water and then crosslinking agent and a second portion of water at a consistency higher than 30% (greater than 25% which overlaps the claimed range, the Examiner notes that as the reacting mixture is diluted that before dilution the consistency is also greater than 25%) [0247]. The crosslinking was done using a diglycidal ether [0248] which then produced a carboxyalkyl cellulose [0247-248] a carboxy methyl cellulose being an acceptable alkalization [0004; 0029]. However, the Examiner notes that as it was with the prior art cited in the previous office action, QIN too taught towards a higher water retention value than the claimed value (as a liquid absorbent capacity) [0184]. As QIN was required to be water swellable, it is unclear why the ordinary artisan would have been motivated to have reduced the water retention value of the resultant pulp. The water retention value claimed by Applicant 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Elisa Vera whose telephone number is (571)270-7414. The examiner can normally be reached M-F 8 - 4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on 571-270-7457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 





/E.V./Examiner, Art Unit 1748              

/Eric Hug/Primary Examiner, Art Unit 1748